Title: To George Washington from Thomas Jefferson, 25 February 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Feb. 25. 93.

Th: Jefferson, with his respects to the President has the honor to inclose him

1. letters from mister Barclay.
2. a letter from the Govr of N. York & an act of that legislature ceding certain lands on Montack point.
3. Dr Smith’s letter, against whom one of the Indians, in a peice read today, has entered a Caveat under the description of a Land-monger.

